DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 01/22/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5, at line three, is unclear. The claim is interpreted as a complex, or association, between dimethicone and dimethicone crosspolymer. However, this is confusing since dimethicone crosspolymer is already chemically joined by dimethicone crosslink. Because dimethicone crosspolymer is already recited, the second recitation of the same is redundant. The Applicant is advised to amend claim 5, at line 3 to recite “consisting of dimethicone crosspolymer, dimethicone ….. (e.g., vinyl dimethicone crosspolymer, etc.). Appropriate correction is required.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9-10, 13-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Valverde et al (WO 2014/167543 A1), in view of Mendoza et al (USP 9,937,119 B2).
Valverde disclosed [abstract] a cosmetic composition comprising: - at least one aqueous phase gelled with at least one synthetic polymeric hydrophilic gelling agent, and - at least one oily phase gelled with at least one lipophilic gelling agent; the said phases 
The hydrophilic agent was a copolymer of 2-acrylamido-2-methylpropanesulfonic acid and of hydroxyethyl acrylate [page 26, lines 28-30]. The lipophilic gelling agent was organopolysiloxane elastomers [page 27, line 9] (e.g., dimethicone crosspolymer, disclosed at page 39, line 19). The pigments were titanium dioxide and iron oxide, and were coated with an N-acylamino acid [page 63, lines 20-28].
Valverde generally disclosed moisturizers [page 72, lines 22-23]; however, Valverde did not specifically disclose a liquid fatty acid, as recited in claims 1, 21 and 23.
Mendoza disclosed cosmetic compositions [title] comprising isostearic acid as a moisturizing agent [col 13, line 67 bridging to col 14, line 1].
Since Valverde generally disclosed moisturizers, it would have been prima facie obvious to one of ordinary skill in the art to include isostearic acid within Valverde, as taught by Mendoza. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. In the instant case, it is prima facie obvious to select isostearic acid for incorporation into a cosmetic, based on its recognized suitability for its intended use as a moisturizing agent, as taught by Mendoza [Mendoza; col 13, line 67 bridging to col 14, line 1].
The instant claims 1 and 24 recite the limitation “wherein said gelled oily phase comprising at least one polar oil when the composition comprises at least one glycol compound, wherein the polar oil is selected from ….” As glycol compounds are not 
Valverde, in view of Mendoza, reads on claims 1, 5, 9-10, 21 and 23-24.
Claim 7 is rendered prima facie obvious because Valverde disclosed the gelled aqueous phase and the gelled oily phase present in a weight ratio ranging from 30/70 to 70/30 [page 6, lines 22-26].
Claim 7 recites an aqueous to oily ratio of 95/5 to 5/95. Valverde disclosed the said ratio at 30/70 to 70/30. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 13-16 are rendered prima facie obvious because Valverde disclosed sunscreens (the genus of which reads on the species of liquid lipophilic organic UV-screening agents) [page 72, line 29]; hexamethylcyclotrisiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane and dodecamethylcyclohexasiloxane (e.g., volatile cyclic silicone oils) [page 70, lines 9-11]; phenyl silicone oils [page 71, lines 7-12] and caprylyl methicone [page 71, line 6].
Regarding claim 22, and further regarding claim 23, Valverde generally disclosed cosmetic compositions for making up and/or caring for keratin materials, in particular the skin [abstract]; however, Valverde was silent caprylyl glycol as recited in claims 22-23. 
Nevertheless, Mendoza disclosed cosmetic compositions to treat the skin [abstract and title] comprising caprylyl glycol as a topical skin care ingredient [col 2, line 3; col 3, line 35; col 5, line 9; claim 5].
Since Valverde generally disclosed cosmetic compositions for the skin, it would have been prima facie obvious to one of ordinary skill in the art to include caprylyl glycol prima facie obvious to select caprylyl glycol for incorporation into a cosmetic, based on its recognized suitability for its intended use as a topical skin care ingredient, as taught by Mendoza [Mendoza; col 2, line 3; col 3, line 35; col 5, line 9; claim 5].

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.

In response to the Applicant’s arguments that Valverde discloses gel gel compositions that are completely different physically from emulsions containing an aqueous gel, a lipophilic gel and at least 10 % hydrophobic-coated pigments, the Examiner maintains that Valverde is not considered patentably distinct from the claimed composition (see Final Rejection, 09/25/2020). 
Valverde disclosed a composition comprising an aqueous phase gelled with at least one synthetic polymeric hydrophilic gelling agent, and at least one oily phase gelled with at least one lipophilic gelling agent, as claimed. Additionally, hydrophobic-coated pigments in an amount of “10 %” is not a claimed limitation. Furthermore, the Applicant has not further limited the claims to any structural elements that would distinguish the instant invention from Valverde’s cosmetic.

Applicant argued that Valverde does not disclose isostearic acid and glyceryl caprylate; oleic acid is only cited as a non-volatile oil; caprylyl glycol is only mentioned as a water miscible solvent.
The Examiner responds that Mendoza taught isostearic acid. Secondly, glyceryl caprylate is not a required ingredient of the instant claims. Regarding Valverde’s teachings of oleic acid and caprylyl glycol, it is noted that products of identical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable, Therefore, if the prior art teaches the identical chemical structure, then the properties that the Applicant discloses and/or claims are necessarily present. MPEP 2112.01 II. The burden is on the Applicant to show an unobvious difference between the claimed invention and the combined teachings of Valverde and Mendoza. MPEP 2112 V.

Applicant argued that Mendoza fails to disclose any gel gel with the instantly claimed gelling agents; Mendoza provides no examples with hydrophobic-coated iron oxides and/or titanium dioxides; isostearic acid is cited as a moisturizing agent amongst a very large list of other components without indicating any property relating to smooth glossy or macrocosmical homogeneity of a gel gel.
The Examiner responds that Valverde taught the claimed gelling agents and hydrophobic-coated pigments (see Final Rejection, 09/25/2020). Mendoza is not required to disclose examples. Further, Mendoza’s definition of isostearic acid is not excluded from the claims, as chemicals have more than one property (physical and chemical properties), where the properties are not inseparable from the chemical (see the above discussion regarding chemical properties, and at MPEP 2112.01 II).

Applicant argued that, absent hindsight, the skilled artisan would not have found it obvious to select isostearic acid in the essentially unlimited listing of possible moisturizing agents in Mendoza.
The Examiner disagrees. First, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Furthermore, Mendoza’s disclosure of a multitude of combinations (cosmetics comprising moisturizing agents) does not necessarily render any particular formulation (combined formulation of Valverde and Mendoza) less obvious. As Valverde generally taught moisturizing agents, it is prima facie obvious to select a moisturizing agent (Mendoza’s isostearic acid) based on its intended use as the said. MPEP 2144.07.

Applicant argued unexpected superior results (smooth, glassy, homogeneous macroscopic appearance) of the claimed composition having the fatty acid selected from isostearic acid, oleic acid and mixtures thereof.

Applicant requested rejoinder of the withdrawn claims. 
The Examiner responds that no claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612